DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 9, and 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, Fig. 3, , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2022.
Applicant's election with traverse of claims 1-19 in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that the election of species G would implicit refute the assertions underlying the restriction requirement.  This is not found persuasive because all of the claims read upon species G, in Fig. 7. It seems that some on the claims are drawn in completely different direction, such as claim 5, stating that “wherein the first MMI device and the second MMI device are coupled together with waveguides of similar length to result in phase conditions which generate a BPSK signal” and claim 10 which states “wherein the first MMI device and the second MMI device are coupled together with two or more waveguides where the length of each waveguide increases by a fixed length with respect to an adjacent waveguide to create a phase condition to make a BPSK or QPSK signal from an output waveguide”. It is unclear form Figure 7 how the claim limitation within claim 5 could be applied as the outputs looped 52,54 are very different lengths to couple each other. They also, due to their different and deviant claim scope, would add an additional burden to the applicant to search for structure that would apply these multiple embodiments. This is further true of other claims that the applicant has not elected, such that claim 12 that is clearly drawn to another embodiment and would put a burden on the examiner to search multiple claimed structures and inventions.
Lastly, from the claims that the applicant has stated where drawn to the elected species, it does not seem the applicant is clear which of the limitations are drawn to the invention election in species C, Fig. 3. The applicant has elected claim 15, the claim is dependent upon claim 2 and further recites . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7, 10, 15, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 4 recites the limitation "the phase dependence" in the second line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim, as there is no mention on a phase dependence within claim 1, which claim 4 is dependent. 
Re claim 5, the term “similar” in claim 5is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining 
Re claim 6, the claim is dependent upon claim 2, and further recites “wherein the MMIs first MMI device and the second MMI device are coupled together with two connecting arms each biased so that the gain in the arms changes the output from the first MMI device and then input into the second MMI device such that the output modulated signal is a BPSK or a QPSK signal”.
The applicant has stated within claim 2 that “wherein the given phase difference between the at least two inputs to the first MMI device is set by a second multimode interference (MMI) MMI device”, such that it would seem that the second MMI device is coupled to the at least two input of the first MMI device, as it is the inputs of the first MMI device that is being set by the second MMI device. However, the applicant states within the claim 6 that “how two 2×2 MMIs 10, 11, can be coupled together and two connecting arms biased so that the gain in the arms changes the light output from the first MMI 10 and then input into the second MMI 11 so that the resulting output is BPSK.”. ¶ [0054], and further points to Figure. 3. Hence, this being the case and in view of what was said in claim 1 and 2, it would seem the first MMI device is MMI 11 and the second MMI device is MMI 10 as it would satisfy the limitation that “wherein the given phase difference between the at least two inputs to the first MMI device is set by  a second multi-mode device”. Such that when the applicant recites the limitation of claim 5 stating “wherein the MMIs first MMI device and the second MMI device are coupled together with two connecting arms each biased so that the gain in the arms changes the output from the first MMI device and then input into the second MMI device such that the output modulated signal is a BPSK or a QPSK signal”, the phasing of two connecting arms each biased so that the gain in the arms changes the output from the first MMI device and the input into the second MMI device, it sounds like the output of the at least two outputs for the first MMI device are modified via the bias in the arms to affect 
Re claim 7, the claim is dependent upon claim 2, and further recites “wherein:
the first MMI device and the second MMI device are coupled together with two connecting arms each biased so that the gain in the arms changes the output from the first MMI device and then input into the second MMI device such that the output modulated signal is a BPSK or QPSK signal and each of the connecting arms forms a respective loop L1 and L2;
the second MMI device has at least two outputs; and 
a resonance is created by looping one of the outputs of the second MMI device back into one of the at least two inputs of the first MMI device such that the BPSK signal is generated by modulating light through connecting loops L1 and L2.” 
However, the claim 2, which claim 7 is dependent upon, recites “claim 2 that “wherein the given phase difference between the at least two inputs to the first MMI device is set by a second multimode interference (MMI) MMI device” states that at least two the inputs of the first MMI is set by a second multimode, such that the two of inputs of the first MMI is coupled to MMI. However, due to the fact that claim 7 states “the arms changes the output of the first MMI device and then input into the second MMI” such that it is the output of the first MMI device to the input of the second MMI device. However, this causes confusion as how this system is connected, whether is the outputs of the first MMI device is coupled to the inputs of the second MMI or the inputs of the first MMI device is coupled to the outputs. Figure 3, which the applicant has elected, shows that one side shows two connects and the other side only shows one connections, such the idea of multiple inputs being connected to multiple outputs apply 
Re claim 10, the claim is dependent upon claim 2, and further recites wherein the first MMI device and the second MMI device are coupled together with two or more waveguides wherein the length of each waveguide increases by a fixed length with respect to an adjacent waveguide to create a phase condition to make a BPSK or a QPSK signal from an output waveguide.  
Re claim 15, the claim is dependent upon claim 2 and further recites wherein the first MMI device comprises four outputs and each output is coupled to a corresponding output of the second MMI device.  As the claim is written, it seems that the outputs of the first MMI are also coupled to the outputs of the second MMI, however, the examiner does not believe anywhere in the specifications that the outputs are coupled to outputs. 
Rather, in the embodiment which the applicant selected, Fig. 3, the applicant states within the specification “how two 2×2 MMIs 10, 11, can be coupled together and two connecting arms biased so that the gain in the arms changes the light output from the first MMI 10 and then input into the second MMI 11 so that the resulting output is BPSK. A resonance is created by looping one of the outputs 12a of the second MMI 11 back into one of the inputs of the first MMI 10” ¶ [0054] of the applicants’ specification, via the US publication of the application, that the outputs are coupled to the input not other outputs. 
Furthermore, claim 2 recites “The optical system of claim 1 wherein the given phase difference between the at least two inputs to the first MMI device is set by a second MMI device”, given that the specification states “how two 2×2 MMIs 10, 11, can be coupled together and two connecting arms biased so that the gain in the arms changes the light output from the first MMI 10 and then input into the second MMI 11 so that the resulting output is BPSK. A resonance is created by looping one of the outputs 12a of the second MMI 11 back into one of the inputs of the first MMI 10”, it is clear that the 
Lastly, even if Figure 7 meant to be elected, the applicant state within the specification that “FIG. 7 illustrates a 4×4 MMI configured to have a plurality of outputs looped 52, 54 back together to create an effective two coupled 4×4 MMIs 50 and 51. One of the outputs 53 can then be looped back as an input to create a lasing cavity. Another output can then be used as the signal output. As the bias on the arms is altered a QPSK signal can be created.” ¶ [0058], such that it would seem that the outputs 52 are looped back to MMI 51 towards the inputs. One of the outputs 53 of the other MMI is looped back, such that it is not outputs coupled to each other, rather outputs coupled to inputs. 
Re claim 16, the claim is dependent upon claim 1 and further recites “wherein one of the outputs is configured to be looped back as an input to form a lasing cavity”. However, wherein the applicant states as an input, it seems that it is unclear whether it refers to an input previously disclosed or an input to a different element. The phrase of “looped back” seems to suggest that it is the previous input, as the system is looped to come back towards something, such that when it is coming back to the element, it suggests it is the input to the MMI. However, that is not truly clear, as the embodiment that is selected in Fig. 3 is looped towards an input of another MMI. Hence, it is unclear which input or scenario the applicant is referring to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doerr et al (herein Doerr) US PG PUB 2010/0111466.
Re claim 1, Doerr discloses an optical system for outputting a modulated signal, the optical system comprising a single first multimode interference (MMI) device having at least two inputs (optical coupler has a plurality of inputs, as shown in Fig. 4 at least 3), and at least one output (optical coupler 22 also has a single output, Fig 4), wherein the relative phase between the at least two inputs is fixed at a given phase difference (the input optical coupler 20, wherein the input optical coupler distributes part of the light receives from an optical input unit 24 among optical waveguides 11-17 ¶ [0040], the controllable and optional fixed optical waveguide 11-17 receive mutually coherent light beams from the input optical coupler 20 and output mutually coherent light beams to the output optical coupler 22 ¶ [0041]the optical path lengths of the individual controllable and optional fixed waveguides 11-17 may be separately adjusted through the geometrical layout of the optical waveguide 11-17 or optically through fixed optical phase shifter 18 that are located along segments of a subset of waveguides 11-17 . in the laser case, each phase shifter 18 is DC biased via a voltage applied to other metal electrical control lines so that the corresponding optical waveguide 11-17 outputs lights to the optical output 28 of the output optical coupler 22 with the appropriate phase relative to the light output thereto by the others of the optical waveguides 11-17 ¶ [0046], such that the coherent signal split and then along certain paths obtaining a phase difference due to the phase shift, the signals along these different paths will have a constant phase difference from each other) such that the output modulated signal is controllable by (each controllable optical waveguide 11-16 has a transmissivity that is controlled by its EAM. Each EAM is temporally controlled by control voltages received from an electronic controller 29 is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulated light beams whose from is responsive to the control voltages ¶ [0041], the electronic controller 29 causes each of the EAMs to be in either an ON state or an OFF state during operation. Thus each EAM is operated to substantially transmit or substantially block light in the corresponding optical waveguide 11-16, i.e., is operated according to a substantially On-Off keying modulation scheme. ¶ [0048] Furthermore, it is said that light from the controllable and optional fixed optical waveguide 11-17 interference at the optical output 28 of the output optical couipler22 with preselected phases ¶ [0045], such that the output is based on the inference of lights fixed at different phases with different amplitudes).  
Re claim 17, Doerr discloses all the elements of claim 1, which claim 17 is dependent. Furthermore, Doerr discloses wherein the output modulated signal is at least one of. a BPSK (binary phase shift keying) signal; a QPSK (quadrature phase shift keying) signal; or a higher order QAM (quadrature amplitude modulation) signal (Fig. 4 and 5 produce a signal point of an 8-QAM constellation for each states of the three EAMs ¶ [0053]).
Re claim 18, Doerr discloses a method of outputting an optical modulated signal comprising the steps of:
providing a multimode interference (MMI device) having at least two inputs (optical coupler has a plurality of inputs, as shown in Fig. 4 at least 3) and at least one output (optical coupler 22 also has a single output, Fig 4); 
providing a first input signal to a first one of the at least two inputs, and a second input signal to a second one of the at least two inputs, wherein the relative phase between the first input signal and the second input signal is fixed at a given phase difference such that with a fixed phase (the input optical coupler 20, wherein the input optical coupler distributes part of the light receives from an optical input unit 24 among optical waveguides 11-17 ¶ [0040], the controllable and optional fixed optical waveguide 11-17 receive mutually coherent light beams from the input optical coupler 20 and output mutually coherent light beams to the output optical coupler 22 ¶ [0041]the optical path lengths of the individual controllable and optional fixed waveguides 11-17 may be separately adjusted through the geometrical layout of the optical waveguide 11-17 or optically through fixed optical phase shifter 18 that are located along segments of a subset of waveguides 11-17 . in the laser case, each phase shifter 18 is DC biased via a voltage applied to other metal electrical control lines so that the corresponding optical waveguide 11-17 outputs lights to the optical output 28 of the output optical coupler 22 with the appropriate phase relative to the light output thereto by the others of the optical waveguides 11-17 ¶ [0046], such that the coherent signal split and then along certain paths obtaining a phase difference due to the phase shift, the signals along these different paths will have a constant phase difference from each other); and 
modulating the input power of at least one of the at least two inputs to produce a modulated signal at the at least one output of the MMI (each controllable optical waveguide 11-16 has a transmissivity that is controlled by its EAM. Each EAM is temporally controlled by control voltages received from an electronic controller 29 is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulated light beams whose from is responsive to the control voltages ¶ [0041], the electronic controller 29 causes each of the EAMs to be in either an ON state or an OFF state during operation. Thus each EAM is operated to substantially transmit or substantially block light in the corresponding optical waveguide 11-16, i.e., is operated according to a substantially On-Off keying modulation scheme. ¶ [0048] Furthermore, it is said that light from the controllable and optional fixed optical waveguide 11-17 interference at the optical output 28 of the output optical couipler22 with preselected phases ¶ [0045], such that the output is based on the inference of lights fixed at different phases with different amplitudes).  
(each EAM is temporally controlled by control voltages received from an electronic controller 29 and is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulation light beam whose form is responsive to the control voltages ¶ [0041], such that the electronic controller is operating as a computer program to modulate the signals accordingly).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerr as applied to claim 1 above, and further in view of Saida et al (herein Saida) US PG PUB 2013/0301976.
Re claim 2, Doerr discloses all the elements of claim 1, which claim 2 is dependent. Furthermore, Doerr does not explicitly disclose wherein the given phase difference between the at least two inputs to the first MMI device is set by a second multimode interference (MMI) MMI device.  Rather Doerr discloses that each of the phase differences are caused by phase shifters that were biased. 
However, Saida discloses an adiabatic X-branch coupler which gives a phase difference of about 0° and about 180° between light beams to be outputted to the optical waveguide arms 13a and 13b is 
Doerr are Saida are analogous art because they are from the same field of endeavor, optical transmission elements. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Doerr and Saida before him or her, to modify some of the paths that had a phase shift of Doerr to include the phase shifter of Saida because it combines prior art elements according to known methods to yield predictable results in this case, enabling signals to generate a phase difference between each other along a path without for the system to use biased phase shifters, which would require additional power source or connections. 
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, the claim is dependent upon claim 1 and further recites “wherein the given phase difference between the at least two inputs to the first MMI is set by coupling the first MMI device within a resonator.”
However, the examiner was unable to find, alone or in combination, the use of an MMI device within an resonator that also has the inputs requirements of that disclose within claim 1. Hence, when the claim scope is considered as a whole it is considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637